Case 1:11-cv-02122-SJ-RLM Document 689 Filed 04/09/19 Page 1 of 12 PageID #: 45232




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NEW YORK

                   JEAN ROBERT SAINT-JEAN,et al.,

                                                    Plaintiffs,   ll-CV-2122(SJ)(CLP)
                                  V.

                                                                    MEMORANDUM
                   EMIGRANT MORTGAGE COMPANY,et al.,                AND ORDER


                                                    Defendants.

                   APPEARANCES:

                   SOUTH BROOKLYN LEGAL SERVICES
                   Foreclosure Prevention Project
                   105 Court Street
                   Brooklyn, NY 11201
                   By:   Jennifer Sinton
                         Meghan Faux
                          Rachel Geballe
                   Attorneys for Plaintiffs

                   RELMAN DANE & COLFAX,PLLC
                   1225 19th St.,NW, Suite 600
                   Washington, DC 20036
                   By:    Reed Colfax
                          Lila Miller
                          Tara Ramchandani
                   Attorneys for Plaintiffs

                   PROSKAUER ROSE LLP
                   Eleven Times Square
                   New York, NY 10036
                   By:   Bettina B. Plevan
                          Rachel Fisher
                          Harris Mufson
                   Attorneys for Defendants

                   SULLIVAN & CROMWELL LLP
                   125 Broad Street


       P-049 i j
    Case 1:11-cv-02122-SJ-RLM Document 689 Filed 04/09/19 Page 2 of 12 PageID #: 45233




                   New York, NY 10004
                   By: Richard H. Klapper
                   Attorneys for Defendants


                   JOHNSON,United States District Judge:


                          The facts and circumstances surrounding this action have been set forth in

                   countless opinions and familiarity with the procedural posture is assumed. (Dkt.

                   Nos. 206, 258, 618, 627, 653.) Briefly, defendants Emigrant Bank and Emigrant

                   Mortgage Company ("Defendants" or "Emigrant") were found liable to plaintiffs

                   Jean Robert Saint-Jean, Edith Saint-Jean, Beverley Small, Jeanette Small, Linda

w                  Commodore and Felipe Howell, after Defendants issued mortgage loans to them that

                   did not require proofofassets or income("STAR NINA loans")and imposed an 18%

                   interest rate upon one late payment, which, in every case at issue, occurred. The

                   interest rate stripped the equity that these mortgagors held in their properties and on

                   June 27, 2016, a jury found that the STAR NINA loans violated the Fair Housing

                   Act, 42 U.S.C. §§ 3604, 3605 ("FHA"); the Equal Credit Opportunity Act

                   ("ECOA"), 15 U.S.C. § 1691, et seq.; and of New York City Human Rights Law

                   ("NYCHRL"), N.Y.C. Admin. Code § 8-107.                 The jury awarded varying

                   compensatory damages to these homeowners and denied their prayer for punitive

                   damages. Two additional plaintiffs, Felex and Yanick Saintil (the "Saintils"), were

                   found to have knowingly and voluntarily signed a release preventing them from

                   bringing an action on their STAR NINA loan and were not awarded any damages.


           P-049
    Case 1:11-cv-02122-SJ-RLM Document 689 Filed 04/09/19 Page 3 of 12 PageID #: 45234




                   !          Both Plaintiffs and Defendants filed post-trial motions and on August 30,
                       2018, this Court found (1)that the damages awarded were against the weight of the
                   I
                   ' evidence; and that (2) notwithstanding the Saintils' having knowingly and

                   ' voluntarily signed the release,the release itselfis void as against public policy. (Dkt.
                   ' No.618.) A retrial on damages was set for April 1,2019.' On September 13,2018,

                       Defendants filed for reconsideration of that decision, or, in the alternative, for leave
                   i
                   ! to file an interlocutory appeal. This Court denied that motion on January 17, 2019.

                       (Dkt. No. 627.) On February 22, 2017, five weeks before trial in an almost eight-
                   i
                       year-old case. Defendants filed a motion for recusal.

w
                   I          Based on the submissions of the parties, oral argument held on March 8,
                   j 2019, and for the reasons stated below,the motion is denied.


                   I                                        DISCUSSION
                              Section 28 U.S.C. § 455(a) requires recusal when "impartiality might

                       reasonably be questioned." Section 455 addresses both partiality and the appearance

                       of partiality in order to "promote public confidence in the impartiality ofthe judicial

                       process." Ligon v. Citv of New York. 736 F.3d 118, 123 (2d Cir. 2013)(internal

                       quotation marks omitted). The moving party must "overcome a presumption of

                       impartiality, and the burden for doing so is substantial." Da Silva Moore v. Publicis

                       Groupe. 868 F. Supp. 2d 137, 150(S.D.N.Y. 2012)(citations omitted). The test is

w
                        Due to reasons not related to this motion,the trial has since been reset for May 6,2019.
           P-049
Case 1:11-cv-02122-SJ-RLM Document 689 Filed 04/09/19 Page 4 of 12 PageID #: 45235




                    an objective one. Lieon. 736 F.3d at 123. "[T]he relevant question at all times

                    remains whether, under the circumstances taken as a whole, a judge's impartiality

                    may reasonably be called into question." Id at 126;^also In re Drexel Bumham

                    Lambert. Inc.. 861 F.2d 1307, 1312 (2d Cir. 1988)("Discretion is confided in the

                    districtjudge in the first instance to determine whether to disqualify himself.")(citing

                    Apple V. Jewish Hosp.& Med. Ctr.. 829 F.2d 326, 333(2d Cir. 1987)).

                            "Recusals are serious matters . . . not strategic decisions to judge shop."

                    Lambom v. Dittmcr. 726 F. Supp. 510, 515 (S.D.N.Y. 1989) (internal citations

                    omitted). A district judge "is as much obliged not to recuse himself when it is not

                    called for as he is obliged to when it is." McCann v. Communications Design Corp..

                    775 F. Supp. 1506, 1523(D. Conn. 1991) ^Quoting In re Drexel Bumham Lambert.

                    861 F.2d at 1312)(emphasis added). Indeed,"ajudge has an affirmative duty... not

               1 1 to disqualify himself unnecessarily, particularly where the request for
               11
               11 disqualification was not made at the threshold of the litigation and the judge has
               I j acquired a valuable background of experience." National Auto Brokers Corp. v.
                    General Motors Corp.. 572 F.2d 953, 958-9 (2d Cir. 1978);            also In re Drexel

                    Bumham Lambert. 861 F.2d at 1312 ("The judge presiding over the case is in the

                    best position to appreciate the implications of those matters alleged in a recusal

                    motion.").

                           The posture of the litigation at the time a motion to recuse is filed is also

                    relevant. "Although § 455 does not specify a time limit for application, a timeliness


       P-049
Case 1:11-cv-02122-SJ-RLM Document 689 Filed 04/09/19 Page 5 of 12 PageID #: 45236




               provision has been judicially implied." United States v. Brinkworth. 68 F.3d 633,

               639(2d Cir. 1995)(collecting cases). "[Pjrompt action avoids the risk that a party

               is holding back a recusal motion as a fall-back position in the event ofadverse rulings

               on pending matters." In re Int*l Bus. Machines Corp.. 45 F.3d 641, 643 (2d Cir.

               1980). "When deciding if a § 455 motion is timely,[the Second Circuit] applpes] a

               four-factor test which asks whether:(1)the movant has participated in a substantial

               manner in trial or pre-trial proceedings;(2) granting the motion would represent a

               waste ofjudicial resources;(3)the movement was made after the entry ofjudgment;

               and (4)the movant can demonstrate good cause for delay." Brinkworth. 68 F.3d at

               639.


                      In this case, there has been substantial participation by Emigrant, including

               several years of discovery, dozens of discovery-related motions, and multiple

               dispositive motions before this Court,including a 2014 motion to dismiss and a 2016

               motion for summaryjudgment. There has also been a four-week longjury trial, with

               three post-trial motions filed by Defendants. As to the second factor, reassignment

               would require another judge to learn the history of the case and likely review

               transcripts of evidentiary rulings in the first trial (the transcripts of which are over

               2000 pages)and other hearings. This would be a waste ofresources. There has been

               no judgment in this case. Therefore, the third factor does not weigh against

               Defendants. As to the fourth factor. Defendants' motion indicates displeasure with

               the first ever ruling by this Court on a dispositive motion, to wit: a September 25,

       P-049
Case 1:11-cv-02122-SJ-RLM Document 689 Filed 04/09/19 Page 6 of 12 PageID #: 45237




               2014 Memorandum and Order denying their motion to dismiss. Defendants have not

               shown cause for the delay in filing their recusal motion but instead, at oral argument,

               switched the onset date ofthe Court's alleged partiality to a later ruling made against

               them. This Court has not vastly wavered in its view or interpretation ofthe text and

               spirit of the FHA, ECOA and NYCHRL since the motion to dismiss was decided,

               making this argument unpersuasive.


                      In National Auto Brokers. 572 F.2d at 958:


                      [a]fter five weeks oftrial and at a point when the inadequacy ofthe plaintiffs'
                      proof was rapidly becoming apparent, plaintiffs orally moved for a mistrial
                      and to disqualify Judge Griesa, who imder the individual assignment system
                      had by that time been in charge of the case for some four years. The ground
                      asserted was that he should have recused himself because the large law firm
                      of which he had been a member prior to his appointment in June, 1972(Davis
                      Polk & Wardwell) had represented [defendant] in matters wholly unrelated
                      to the subject matter ofthis case.
               Id.(denying motion to recuse).


                      Therefore, this Court finds the motion to recuse untimely. Nevertheless,

               Defendants' arguments will also be addressed on their merits.


                   A. The Court's September 25.2014 Memorandum and Order and In limine trial
                      Rulings


                      As stated, supra, in their moving papers. Defendants cite a four-and-a-half

                   year-old decision in which this Court denied their motion to dismiss as

                  demonstrating that the Court had "pre-determined views ofthis case...from the

                  outset." However, when Plaintiffs raised in their opposition papers that a motion

       P-049
Case 1:11-cv-02122-SJ-RLM Document 689 Filed 04/09/19 Page 7 of 12 PageID #: 45238




                to recuse filed essentially on the eve of retrial is untimely when based on a such

                a dated ruling, Defendants v^dthdrew from that position. (Transcript ("Tr.") of

                3/8/19 Proceedings at 14:14-21, 19:17-24.) Therefore, the September 25, 2014

                decision may not form the basis of recusal.

                   The same is the case with rulings made by the Court in limine that expert

                witnesses were permitted to refer to STAR NINA loans as "predatory" and

                "toxic," which Defendants mention in their moving papers as grounds for recusal.

                However, at argument. Defendants said that the usage by the expert witnesses at

                the 2016 trial are simply "context" for how a reasonable observer might observe

                partiality. But"context," ifread this way, would strip the timeliness requirement

                of all meaning. The posture of every case adds context. Moreover, Defendants

                are referring to evidentiary rulings made during a June 2016 trial. They are

                untimely, and no cause has been shown for the delay in moving to recuse on that

                basis.

                B. The Courtis use of the Words "Predatory" and "Usurious"


                   Next, Defendants argue that the Court's use of the words "predatory" and

                "usurious" demonstrates bias against them. At argument,Defendants argued that

                they "looked it up," that "predatory" means "seeking to exploit others," and that

                they did no such thing. (Tr. at 20:19-21:1.) However, a jury found Defendants

                liable of violating the ECOA after the Jury was instructed that the ECOA makes

                it "unlawful for a creditor to discriminate 'with respect to any aspect of a credit

       P-049
    Case 1:11-cv-02122-SJ-RLM Document 689 Filed 04/09/19 Page 8 of 12 PageID #: 45239




w



                    transaction[,] on the basis of race, color ...[or] national origin[.]" (See Jury Inst.

                    (Dkt. No. 522 at 31).) A reasonable observer would be unlikely to question the

                    Court's impartiality in describing the loans as essentially seeking to exploit

                    others when the jury found precisely that, to wit: discrimination in a credit

                    transaction on the basis of a protected characteristic.

                        Similarly, a reasonable observer would not question the Court's impartiality

                    for its use (outside the presence of the jury) of the word "usurious." The text of

                    "usury" by Black's Law Dictionary reads, in part:

                        Usury:(1). Historically, the lending of money with interest. (2). Today, the
                        charging ofan illegal rate ofinterest as a condition to lending money.(3). An
                        illegally high rate of interest.
                                 Originally the word usury had the same meaning as that now
                                conveyed by the word interest; but the meaning of usury has been so
                                 altered by changing customs and laws that now it merely signifies the
                                 taking, under contract, of more than lawful interestfor the loan or
                                forbearance of money. Accordingly, Judge Bouvier says: "Usury is
                                the illegal profit which is required by the lender of a sum of money,
                                from the borrower, for its use."
                        Black's Law Dictionary (10th ed. 2014)(emphases in original)(internal

                    citations omitted). With this definition in mind, use by the Court of the word

                    "usurious" is not of the type that insinuates bias or partiality in light of the jury

                    verdicts.




           P-049
Case 1:11-cv-02122-SJ-RLM Document 689 Filed 04/09/19 Page 9 of 12 PageID #: 45240




                  C. Dismissal of Juror No. 3


                  Defendants argue,for at least the second time,that the Court improperly excused

               Juror Number 3, who wanted deliberations to start and finish on one day(Thursday

               June 23,2016)so that she could attend a party in the Hamptons on June 24th. (Dkt.

               No.618 at 31-34.) However,this argument is disingenuous. Defendants themselves

               admitted that the juror was "probably talking" to the other jurors. (See Tr. of Trial

               at 2745.) The juror's exasperation (stating "she can't believe she's been here this

               long, she has a life, and she can't believe she's being made to stay"), coupled with

               her inquiry in open court as to whether the jurors, who had yet to begin deliberations,

               might "stay late" the following day, constitute sufficient cause for excusing her. A

               reasonable observer of both Juror Number 3's dissatisfaction with the duration of

               trial and the parties' agreement that she was likely discussing her situation with

               others would not lead to the conclusion that the Court's dismissal ofher as a potential

               "cancerous" element was without good cause, would not conclude that her dismissal

               required more than the two inquiries made of her in court, and would not conclude

               that the Court evinced bias in dismissing her.     Interpool Ltd. v. Patterson. 874 F.

               Supp.616,618(S.D.N.Y. 1985)(finding dismissal ofjuror over missing planned trip

               appropriate as he would have adversely affected deliberations).

                  D. Notice and an Qpportunitv to be Heard

                  Also, for the second time, Defendants argue that they did not have notice or

               opportunity to be heard on the issue of granting a new trial. (See, e.g.. Dkt. No.627

       P-049
Case 1:11-cv-02122-SJ-RLM Document 689 Filed 04/09/19 Page 10 of 12 PageID #: 45241




                at 9.) However, Defendants' pre-trial motion specifically asked for a new trial,

                finding the damage award "against the weight of the evidence." (Dkt. No. 585-1 at

                25.) Defendants were heard on this issue. In Plaintiffs' post-trial briefs. Plaintiffs

                argued that the Saintils' release was void. (Dkt. No. 589 at 6.) Defendants opposed

                that motion, arguing that the waiver is not void as against public policy.(Dkt. No.

                590 at 3.) Defendants now conclude that granting a new trial on damages and finding

                the Saintils' waiver void was in derogation of Rule 59. The argument is without

                merit and gives no objective reason to question the Court's impartiality.

                    E. Discussion ofthe Subprime Mortgage Crisis and Pervasive Lending Practices


                   Next, Defendants argue that the Court, in its post-trial motions, should not have

                made reference to the historical treatment of Black and Latino people by banks or

                made reference to the subprime mortgage crisis because those are "extrajudicial"

                sources. They point to two decisions:(1)the Court's August 30,2018 order finding,

                inter alia, the Saintils' waiver void as against public policy (the "August 30 Order");

                and(2)the Court's January 17,2019 decision finding that voiding the waiver did not

                present a "controlling issue of law" for the purpose of an interlocutory appeal (the

                "January 17 Order").

                    The August 30 Order summarizes a portion of the 2014 order denying

                Defendants' motion to dismiss. (See Dkt. No.618 at 29-30.) For the reasons stated,

                supra, this Court's inclusion of the historical context of discrimination in lending is

                something Defendants were aware ofover four years ago. This suggests Defendants
        P-049
Case 1:11-cv-02122-SJ-RLM Document 689 Filed 04/09/19 Page 11 of 12 PageID #: 45242




                are engaging in the type ofjudge shopping that cause belated motions to recuse to be

                evaluated with skepticism.

                   As to the January 17 Order, even assuming arsuendo that the Court could not

                take judicial notice of the subprime mortgage crisis affecting homeowners

                nationwide,the issue in that motion was,ifleave to file an interlocutory were granted,

                the Circuit Court "could decide quickly and clearly without having to study the

                record" in determining whether this Court was permitted to void the Saintils' waiver.

                (See Dkt. 627 at 7 (quoting Power Travel Int'l v. Am. Airlines. Inc.. 2005 WL

                1176072 at *10 (S.D.N.Y. May 19, 2005).) A reasonable observer would not

                conclude that this Court's determination that this case is a complex one and fails to

                meet the standard for interlocutory appeal is one based in bias or partiality.

                   F. Comparison to Busch v. City ofNew York


                       Defendants also argue that this Court should recuse itself because it did so

                    out of"an overwhelming abundance of caution" in the case of Busch v. Citv of

                    New York. 2005 WL 2219309, at *9 (E.D.N.Y. 2005). However, Busch is

                    distinguishable on several noteworthy grounds. In that case, an emotionally

                    disturbed person in need of medical assistance was pepper-sprayed, and

                    eventually shot and killed by responding New York City Police Officers. Busch

                    ex rel Estate of Bush v. Citv of New York. 224 F.R.D. 81 (E.D.N.Y. 2004). As

                    to whether the decedent was the first aggressor warranting such use of force,

                    substantial evidence was presented at trial by the responding officers that was in
        P-049
    Case 1:11-cv-02122-SJ-RLM Document 689 Filed 04/09/19 Page 12 of 12 PageID #: 45243




u
                               sharp contrast to that of the civilian witnesses. Id. at 87-90. There was also

                               conflicting testimony as to whether officers tampered with evidence and colluded

                               after the shooting to solidify its necessity. Id. at 90-1. The jury acquitted the

                               defendants and this Court granted a new trial. The City then moved, inter alia,

                               for recusal, arguing that this Court made "strong statements" about the veracity

                               of certain officers' testimony. The instant case does not involve any comparable

                               statements about witness credibility. Indeed, in exercising an overwhelming

                               abundance of caution in Busch, this Court acknowledged its belief that certain

                               witnesses therein were not credible and were likely to be called at the second

                               trial. Busch, 2005 WL 2219309 at *9. This Court has made no such statements

                               about any Defense witnesses in this case. It is the jury who found for all Plaintiffs

                    1;,,       on all counts, and the jury who will calculate damages at a limited re-trial.
                    !i
                    I
                    ,:
                    i'
                                                              CONCLUSION

                                   For the foregoing reasons, Defendants' motion is denied.


                    l
                        1
                            so ORDERED.
                    ii
                    Ii


                    II
                        :


                                                                            s/ Sterling Johnson
                            Dated: April 9, 2019
                                   Brooklyn, New York                      Sterling Johifs'on, Jr., U.S.Dq.
                    j;
                    11

                    l
                    I,



u
                    i!

                    ,,

    ----------H------------------,-=-------------------t--
            P-049                                                     12
